     Case 2:19-cr-00304-RFB-VCF Document 113 Filed 08/10/20 Page 1 of 2



 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00304-RFB-NJK
 7                       Plaintiff,                                          ORDER
 8           v.
 9    LATONIA SMITH,
10                      Defendant.
11
12           Based upon the record in this case, including the various filings of Ms. Smith, the Court
13   finds there is a basis to order a competency evaluation of Defendant Latonia Smith pursuant to 18
14   U.S.C. § 4241. The Court finds that there is sufficient basis to question whether Defendant Latonia
15   Smith can adequately and competently understand the criminal proceedings and whether she can
16   adequately and competently assist her attorney in defending against or resolving the violations that
17   have been alleged against her.
18          IT IS THEREFORE ORDERED:
19                1. In accordance with 18 U.S.C. §§ 4241 and 4247 the Defendant is remanded into
20   the custody of the Attorney General for the purpose of completing a competency evaluation. The
21   Court authorizes, if necessary, the United States Marshals Service to transport Defendant Latonia
22   Smith to a suitable Bureau of Prisons (“BOP”) facility that conducts psychological evaluations
23   closest to the Court, for a psychiatric or psychological evaluation to determine whether the
24   Defendant is presently suffering from a mental disease or defect rendering her mentally
25   incompetent to the extent that she is unable to understand the nature and consequences of the
26   proceedings against her or to assist properly in her defense; and
27           2. The Defendant shall be held in a BOP facility for a reasonable period of time, not to
28   exceed thirty days, unless extended by further order of the Court upon a showing of good cause
     Case 2:19-cr-00304-RFB-VCF Document 113 Filed 08/10/20 Page 2 of 2



 1   by the director of the facility that the additional time is necessary to observe and evaluate
 2   Defendant, or by appropriate motion, for a period of up to fifteen additional days. 18 U.S.C. §
 3   4247(b). If the Attorney General and the Bureau of Prisons determine that the current setting where
 4   Defendant is being detained is suitable for her to participate in the evaluation, that evaluation can
 5   take place where she is currently detained.
 6              3. The examination conducted pursuant to this order shall be conducted by one
 7   or more licensed or certified psychiatrists or clinical psychologists. 18 U.S.C. § 4247(b).
 8              4. A psychiatric or psychological report shall be prepared by the examiner
 9   designated to conduct the psychiatric or psychological examination. The person designated
10   to conduct the psychiatric or psychological examination shall file the report, under seal, with
11   the Court by September 5, 2020.
12              5. The report shall include:
13                  a.      The Defendant’s history and present symptoms;
14                  b.      A description of the psychiatric, psychological or medical
15                  tests that were employed and their results;
16                  c.      The examiner’s findings; and
17                  d.      The examiner’s opinions concerning whether the Defendant is
18   suffering from a mental disease or defect rendering her mentally incompetent to the extent
19   that she is unable to understand the nature and consequences of the proceedings against
20   her, or to assist properly in her defense.
21
22          IT IS SO ORDERED.
23
            DATED: August 10, 2020.
24
25                                            _______________________________________
                                              RICHARD F. BOULWARE, II
26                                            UNITED STATES DISTRICT JUDGE
27
28



                                                     -2-
